EXHIBIT 10.5




B/E AEROSPACE, INC.
Amended and Restated
1994 Employee Stock Purchase Plan






SECTION 1.  PURPOSE OF PLAN


         This document amends and restates the B/E Aerospace, Inc. 1994 Employee
Stock Purchase Plan (the "Plan") as of July 24, 2013.  The Plan is intended to
provide a method by which eligible employees of B/E Aerospace, Inc. ("B/E
Aerospace") and of such of B/E Aerospace's parents and subsidiaries as B/E
Aerospace's Board of Directors (the "Board of Directors") may from time to time
designate (such parents, subsidiaries, together with B/E Aerospace, being
hereinafter referred to as the "Company"), may use voluntary, systematic payroll
deductions to purchase shares of the Common Stock of B/E Aerospace, par value
$.01 per share (the "Stock") and thereby acquire an interest in the future of
B/E Aerospace.  The Plan is intended to comply with the provisions of Section
423 of the Internal Revenue Code of 1986, as amended and the regulations and
guidance promulgated thereunder (the “Code”) and shall be administered,
interpreted and construed in accordance with such provisions.  For purposes of
the Plan, (i) a "subsidiary" is any corporation which constitutes a “subsidiary”
of B/E Aerospace within the meaning of Section 424 of the Code and (ii) a
“parent” constitutes a “parent” of B/E Aerospace within the meaning of Section
424 of the Code.




SECTION 2.  OPTIONS TO PURCHASE STOCK


         Under the Plan, there is available an aggregate of not more than
4,500,000 shares of Stock (subject to adjustment as provided in Section 14) for
sale pursuant to the exercise of options ("Options") granted under the
Plan.  The Stock to be delivered upon exercise of Options under the Plan may be
either shares of authorized but unissued Stock or shares of reacquired Stock, as
the Board of Directors may determine.




SECTION 3.  ELIGIBLE EMPLOYEES


         (a)                  Except as otherwise provided in the Plan, each
individual: (i) who is an active Employee of the Company ("Employee"); (ii) who
has a customary working schedule of at least 20 hours per week; (iii) who has
been an Employee for at least 90 days; and (iv) whose customary employment is
for five months or more in any calendar year will be eligible to participate in
the Plan (each such individual, an "Eligible Employee").  From time to time, the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
may amend the requirements of an Eligible Employee, subject to the provisions of
Sections 423 and 424 of the Code.


         (b)                  Any Employee who immediately after the grant of an
Option would, in accordance with the provisions of Sections 423 and 424 of the
Code, own stock possessing 5% or more of the total combined voting power or
value of all classes of stock of B/E Aerospace or any of its parents or
subsidiaries, will not be an Eligible Employee.
 
 
1

--------------------------------------------------------------------------------

 
 
         (c)                  No Employee will be granted an Option under the
Plan which would permit his or her rights to purchase shares of Stock under all
employee stock purchase plans of the Company (as defined by Section 423(b) of
the Code)  to accrue at a rate which exceeds $25,000 in fair market value of
such Stock (determined at the time the Option is granted) for each calendar year
during which any such Option granted to such Employee is outstanding at any
time, as provided in Sections 423 and 424(d) of the Code.  For purposes of this
limitation, the date of grant of an Option shall be the date on which the Option
is exercised pursuant to Section 8.  “Fair market value” on any given day will
mean the Closing Price of the Stock on such day (or, if there was no Closing
Price on such day, the latest day prior thereto on which there was a Closing
Price).  The "Closing Price" of the Stock on any business day will be the last
sale price as reported on the principal market on which the Stock is traded or,
if no last sale is reported, then the mean between the highest bid and lowest
asked prices on that day.  A good faith determination by the Compensation
Committee as to fair market value shall be final and binding.




SECTION 4.  METHOD OF PARTICIPATION


(a)           Each of the periods during which this Plan remains in effect is
hereinafter referred to as an "Option Period".  Option Periods shall be of
six-month duration.  Each Plan Year (January 1st through December 31st) shall
contain two Option Periods, one shall commence January 1 and terminate June 30
and the other shall commence July 1 and terminate December 31.


(b)           Each person who is an Eligible Employee on the first day of an
Option Period may elect to participate in the Plan by executing and delivering a
payroll deduction authorization in accordance with Section 5.  Such Employee
will thereby become a participant ("Participant") for such Option
Period.  Unless otherwise specified prior to the beginning of the year pursuant
to Section 5, a Participant shall be deemed to have elected to participate in
each subsequent Plan Year for which the Participant is an Eligible Employee to
the same extent and in the same manner as at the end of the prior Plan Year.




SECTION 5.  PAYROLL DEDUCTIONS


(a)           The payroll deduction authorization will be in a form determined
by the Compensation Committee from time to time.  The payroll deduction
authorization must be delivered to the Company at least fifteen days prior to
the first date of the Option Period (or such earlier or later date specified by
the Compensation Committee from time to time).  When executing and delivering
the payroll deduction authorization, the Participant shall request withholding
at a rate (in whole percentages) of not less than 2% or more than 15% of the
Participant's Compensation by means of equal payroll deductions over the Option
Period.  All amounts withheld in accordance with a Participant's payroll
deduction authorization will be credited to a withholding account for such
Participant.  All such amounts shall be assets of the Company and may be used by
the Company for any corporate purpose.  The payroll deduction authorization will
remain in effect for each consecutive subsequent Option Period unless changed or
revoked by the Participant pursuant to Section 5(b).  For purposes of the Plan,
"Compensation" will mean the sum of the types and amounts of compensation
determined from time to time by the Compensation Committee to be eligible to be
taken into account under the Plan; provided, however, that no such determination
shall include or exclude any type or amount of compensation contrary to the
requirements of Section 423 of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           At any time during an Option Period,  a Participant may (i) cancel
an Option and cease participation in the Plan with respect to all (but not less
than all) of the Stock subject to such Option or (ii) reduce the withholding
rate of his or her payroll deduction authorization for the Option Period by one
or more whole percentage points (but not to below 2%) by delivering written
notice to the Company in the form specified by the Compensation Committee, such
cancellation or reduction to take effect prospectively as soon as practicable
following receipt of such notice by the Company.  A Participant may increase or
reduce the withholding rate of his or her payroll deduction authorization for a
future Option Period, or cease participation entirely for a future Option
Period, by written notice delivered to the Company at least 15 days prior to the
first day of the Option Period as to which the change is to be effective (or
such earlier or later date specified by the Compensation Committee from time to
time).  To the extent then an Eligible Employee, any Participant who ceased to
participate may elect to participate in a future Option Period by completing the
process specified in Sections 4 and 5.  Upon cancellation, the balance in the
Participant’s withholding account will be returned to the Participant.




SECTION 6.  GRANT OF OPTIONS


Each person who is a Participant on the first day of an Option Period will, as
of such day, be granted an Option for such Period.  Such Option will be for the
number of whole shares (not in excess of the share maximum as hereinafter
defined) of Stock to be determined by dividing (i) the balance in the
Participant's withholding account on the last day of the Option Period, by (ii)
the purchase price per share of the Stock determined under Section 7.  For
purposes of the preceding sentence, the share maximum with respect to any Option
for any Option Period shall be the largest whole number of shares of Stock
which, when multiplied by the fair market value of a share of Stock on the last
day of the Option Period, produces a dollar amount of $12,500 or less.  The
number of shares of Stock receivable by each Participant upon exercise of his or
her Option for an Option Period will be reduced, on a substantially
proportionate basis, in the event that the number of shares then available under
the Plan is otherwise insufficient.




SECTION 7.  PURCHASE PRICE


         The purchase price of Stock issued pursuant to the exercise of an
Option will be 85% of the fair market value of the Stock at the time at which
the Option is exercised pursuant to Section 8.




SECTION 8.  EXERCISE OF OPTIONS


(a)           Each Employee who is a Participant in the Plan on the last day of
an Option Period will be deemed to have exercised, on the last day of the Option
Period, the Option granted to him or her for that Option Period.  Upon such
exercise, the balance of the Participant's withholding account will be applied
to the purchase of the number of whole shares of Stock determined under Section
6 and as soon as practicable thereafter the shares will be issued to the
Participant either in certificates or electronically in “book entry” form with
the transfer agent.  In the event that the balance of the Participant's
withholding account following an Option Period is in excess of the total
purchase price of the shares issued, the balance of the account shall be
returned to the Participant; provided, however, that if the balance left in the
account consists solely of an amount equal to the value of a fractional share it
will be retained in the withholding account and carried over to the next Option
Period.  The entire balance of the Participant's withholding account following
the final Option Period shall be returned to the Participant.  No fractional
shares will be issued hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           As a condition to receiving shares or cash amounts hereunder, (i)
the Company may require a Participant to make a cash payment to the Company of,
or (ii) the Company may withhold from any shares and cash amounts distributable
under the Plan, an amount necessary to satisfy all federal, state, city or other
taxes required to be withheld in respect of such payments pursuant to any law or
governmental regulation or ruling.


(c)           An Option may not be exercised and  shares of Stock may not be
issued in connection with an Option, unless the issuance of the shares of Stock
(i) has been registered under the Securities Act of 1933, as amended, (ii) has
qualified under applicable state “blue sky” laws (or the Company has determined
that an exemption from registration and from qualification under state “blue
sky” laws is available); and (iii) complies with foreign securities laws and
other applicable laws rules and regulations (including any required  consents
and approvals).  The Compensation Committee may require each Participant
exercising an Option to represent to and agree with the Company in writing that
the Participant is acquiring the Stock for investment purposes and not with a
view to the distribution of the Stock.  All certificates for Stock delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Compensation Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange upon which the Stock is then listed, and any applicable securities
law, and the Compensation Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such
restrictions.  The Company may affix a legend to the stock certificate issued
upon the exercise of an Option as it deems necessary in its sole
discretion.  The Company is under no obligation to register the Stock
transferred to a Participant upon exercise.  If the Stock is not registered, a
Participant may not resell, offer to resell or otherwise transfer such Stock
unless the resale or transfer takes place in accordance with applicable law and
as otherwise determined by the Compensation Committee.




SECTION 9.  INTEREST


         No interest will be payable on withholding accounts.




SECTION 10.  TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE; SALE TRANSACTION


(a)           Subject to Section 11, upon the termination of a Participant's
service with the Company for any reason, (i) he or she will cease to be a
Participant, (ii) any Option held by the Participant under the Plan will be
deemed canceled, (iii) the balance of the Participant’s withholding account will
be returned to the Participant, and (iv) the Participant will have no further
rights under the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Unless the Compensation Committee otherwise determines, a
Participant on a paid leave of absence shall continue to be a Participant in the
Plan so long as such Participant is on such paid leave of absence.  Unless
otherwise determined by the Compensation Committee, a Participant on an unpaid
leave of absence will no longer be eligible to make any additional contributions
as of the date such unpaid leave has begun;  provided, however, that, unless the
Participant cancels the Option pursuant to Section 5, the balance of the
Participant's withholding account shall be applied to the purchase of Stock, in
accordance with Section 8 hereof, on the last day of the Option Period
immediately following the commencement of the Participant’s leave of absence.


(c)           In the event of the proposed dissolution or liquidation of B/E
Aerospace, the Option Period then in progress shall be shortened by the
Compensation Committee setting a new exercise date and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Compensation Committee.  The new
exercise date selected by the Compensation Committee shall be before the date of
the proposed dissolution or liquidation of B/E Aerospace.  Each Participant will
be notified in writing, at least 10 business days prior to the new exercise date
(or such longer or shorter period as the Compensation Committee may determine)
that the exercise date for the Participant's Options has been changed to the new
exercise date and that the balance of the Participant's withholding account
shall be applied to the purchase of shares, in accordance with Section 8
hereof,  on the new exercise date, unless prior to such date the Participant has
ceased to participate in the Plan as provided in Section 5 hereof.


(d)            In the event of a proposed sale of all or substantially all of
the assets of B/E Aerospace, or the merger or consolidation of B/E Aerospace
with or into another entity, unless provided otherwise by the Compensation
Committee, each outstanding Option shall be assumed, or an equivalent right to
purchase shares substituted, by the successor or resulting entity or a parent or
subsidiary of the such entity.  In lieu of such substitution or assumption, the
Compensation Committee may elect to shorten any Option Period then in progress
by setting a new exercise date and any Option Period then in progress shall end
on the new exercise date.  The new exercise date selected by the Compensation
Committee shall be before the effective date of such proposed sale, merger or
consolidation.  Each Participant will be notified in writing, at least 10
business days prior to the new exercise date (or such longer or shorter period
as the Compensation Committee may determine) that the exercise date for the
Participant's Options has been changed to the new exercise date and that the
balance of the Participant's withholding account shall be applied to the
purchase of shares, in accordance with Section 8 hereof,  on the new exercise
date, unless prior to such date the Participant has ceased to participate in the
Plan as provided in Section 5 hereof.




SECTION 11.  DEATH OF PARTICIPANT


         A Participant may file a written designation of beneficiary specifying
who is to receive any Stock and/or cash credited to the Participant under the
Plan in the event of the Participant's death, which designation will also
provide for the election by the Participant of either (i) cancellation of the
Participant's Option upon his or her death, as provided in Section 5 or (ii)
application as of the last day of the Option Period of the balance of the
deceased Participant's withholding account at the time of death to the exercise
of his or her Option, pursuant to Section 8 of the Plan. In the absence of a
valid election otherwise, the death of a Participant will be deemed to effect a
cancellation of his or her Option pursuant to Section 5.  A designation of
beneficiary and election may be changed by the Participant at any time, by
written notice in a manner specified by the Compensation Committee.  In the
event of the death of a Participant and receipt by B/E Aerospace of proof of the
identity and existence at the Participant's death of a beneficiary validly
designated by him or her under the Plan, B/E Aerospace will deliver to such
beneficiary such Stock and/or cash to which the beneficiary is entitled under
the Plan.  Where the Participant has elected option (ii) above but there is no
surviving designated beneficiary, B/E Aerospace will deliver such Stock and/or
cash to the executor or administrator of the estate of the Participant.  No
beneficiary will, prior to the death of the Participant by whom he or she has
been designated, acquire any interest in any Stock or cash credited to the
Participant under the Plan.


 
5

--------------------------------------------------------------------------------

 


SECTION 12.  PARTICIPANT'S RIGHTS NOT TRANSFERABLE


         All Participants will have the same rights and privileges under the
Plan.  Each Participant's rights and privileges under any Option may be
exercisable during his or her lifetime only by him or her, and may not be
assigned, sold, pledged, assigned, or otherwise transferred in any manner (other
than by will or the laws of descent and distribution).  Any attempt at such
transfer shall be without effect.  In the event any Participant violates the
terms of this Section 12, any Option held by him or her may be terminated by the
Company in its sole discretion and upon return to the Participant of the balance
of his or her withholding account, all his or her rights under the Plan will
terminate.




SECTION 13.  EMPLOYMENT RIGHTS


         Nothing contained in the provisions of the Plan will be construed to
give to any Employee the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge any Employee at any
time.  The loss of existing or potential profit in Options will not constitute
an element of damages in the event of termination of employment for any reason,
even if the termination is in violation of an obligation to the Participant.




SECTION 14.  CHANGE IN CAPITALIZATION


         In the event of any change in the outstanding Stock by reason of a
stock split, reverse stock split, stock dividend, recapitalization,
reorganization, partial or complete liquidation, reclassification, merger,
consolidation, separation, extraordinary cash dividend, split-up, spin-off,
combination, exchange of Stock, warrants or rights offering to purchase Stock at
a price substantially below fair market value, or any other corporate event or
distribution of stock or property of B/E Aerospace affecting the Stock, after
the effective date of this Plan, the aggregate number of shares available under
the Plan, the number of shares under Options granted but not exercised, and the
purchase price will be appropriately adjusted.  Such adjustment shall be made
equitably by the Compensation Committee subject to the limitations of Section
424 of the Code.


 
6

--------------------------------------------------------------------------------

 


SECTION 15.  ADMINISTRATION OF PLAN


(a)           The Plan will be administered by the Compensation Committee, which
will have the full power and authority (i) to determine any questions which may
arise regarding the interpretation and application of the provisions of the Plan
(ii) to proscribe, amend and rescind rules and regulations and (iii) to make,
administer, construe and interpret such rules and regulations as it deems
necessary or advisable in its sole discretion.  Any determinations hereunder
shall be made in the Compensation Committee’s sole discretion and shall be final
and binding.  Anything in the Plan to the contrary notwithstanding, subject to
applicable law, any authority or responsibility that, under the terms of the
Plan, may be exercised by the Compensation Committee may alternatively be
exercised by the Board of Directors.


(b)           To the extent not prohibited by applicable law, the Compensation
Committee may, from time to time, delegate some or all of its authority under
the Plan to a subcommittee or subcommittees of the Compensation Committee or
other persons or groups of persons as it deems necessary, appropriate or
advisable under conditions or limitations that it may set at or after the time
of the delegation.  For purposes of the Plan, reference to the Compensation
Committee shall be deemed to refer to any subcommittee, subcommittees, or other
persons or groups of persons to whom the Compensation Committee delegates
authority pursuant to this Section 15.


(c)           Subject to applicable law:  (i) no member of the Board of
Directors or Compensation Committee (or its delegates) shall be liable for any
good faith action or determination made in connection with the operation,
administration or interpretation of the Plan; and (ii) the members of the Board
of Directors or the Compensation Committee (and its delegates) shall be entitled
to indemnification and reimbursement in the manner provided in the Certificate
of Incorporation and Bylaws of B/E Aerospace, as they may be amended from time
to time.  In the performance of its responsibilities with respect to the Plan,
the Compensation Committee shall be entitled to rely upon, and no member of the
Compensation Committee shall be liable for any action taken or not taken in
reliance upon, information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, the Company’s counsel and any other party
that the Compensation Committee deems necessary.




SECTION 16.  AMENDMENT AND TERMINATION OF PLAN


(a)           The Company reserves the right at any time or times to amend the
Plan to any extent and in any manner it may deem advisable by vote of the Board
of Directors; provided, however, that any amendment relating to the aggregate
number of shares which may be issued under the Plan (other than an adjustment
provided for in Section 14) will have no force or effect unless it is approved
by the shareholders within twelve months before or after its
adoption.  Shareholder approval is also required to the extent necessary to
comply with applicable laws, rules and regulations including, without
limitation, Sections 423 and 424 of the Code.


(b)           The Plan as amended and restated will become effective beginning
on the first Option Period following the approval by the shareholders of B/E
Aerospace.  The Plan will automatically terminate on December 31, 2018 (at the
end of the second Option Period beginning in Plan Year 2018).  The Plan may be
earlier suspended or terminated by the Board of Directors, but no such
suspension or termination will adversely affect the rights and privileges of
holders of outstanding Options.  The Plan will terminate in any case when all or
substantially all the Stock reserved for the purposes of the Plan has been
purchased.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 17.  CAPTIONS, ETC.


The captions of the sections and paragraphs of this Plan have been inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision of the Plan.  References to sections herein are to the
specified sections of this Plan unless another reference is specifically
stated.  Wherever used herein, a singular number shall be deemed to include the
plural unless a different meaning is required by the context.




SECTION 18.  EFFECT OF PLAN


The provisions of the Plan shall be binding upon, and inure to the benefit of,
all successors of the Company and each Participant, including, without
limitation, such Participant's estate and the executors, administrators or
trustees thereof, heirs and legatees, and any receiver, trustee in bankruptcy or
representative of creditors of such Participant.




SECTION 19.  GOVERNING LAW


Except as to matters of federal law, the Plan and all actions taken under the
Plan shall be governed by and construed in accordance with the laws of the State
of Florida.


         IN WITNESS WHEREOF, B/E Aerospace has caused this Plan to be executed
on its behalf the 24th day of July, 2013.



 
B/E AEROSPACE, INC.
             
By:
/s/ Thomas P. McCaffrey
 
Name:
Thomas P. McCaffrey
 
Title:
Senior Vice President and Chief Financial Officer

 
 
8